DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings were received on December 30, 2020.  These drawings are approved.

Specification
The substitute specification filed December 30, 2020 has not been entered because it does not conform to 37 CFR 1.125(b) and (c) because: Specifically, the substitute specification doesn’t contain a marked-up copy denoting the changes or deletions which is required.

Response to Amendment
Applicant's request for reconsideration of the Non-Final Rejection mailed on October 1, 2020 is persuasive and, therefore, the action is withdrawn.  Applicant has perfected the foreign priority date and therefore prior art reference Ujita (Pat Num 2018-0326927) no longer qualifies as prior art.  A new Non-Final Rejection follows.  The examiner apologizes for any inconvenience this action may have caused.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Sugino et al (Pub Num 2015/0250079, herein referred to as Sugino) in view of Federspiel et al (Pub Num 6,972,367, herein referred to as Federspiel).  Sugino discloses shield conduction path (Figs 1-9), wherein an electrical wire does not come into contact with a corner portion formed inside, thereby providing a shielding function (Paragraph 1) and preventing the electrical wire from coming into contact with and being damaged by the corner portion (Paragraph 18).  Specifically, with respect to claim 1, Sugino discloses a shield conduction path (Fig 8) comprising a wire (10) and a pipe (30) with a circular .

Federspiel teaches a protector (Fig 5) having a depression that accommodates high voltage power wires and low voltage data wires (abstract), is easy to close upon the installation of the wires, accommodates various types of wirings, while providing a secure and completely sealed protector (Col 2, lines 28-40) that avoids shape edges thereby aiding in the protector ability to absorb accidental or intentional striking without opening which would exposure the interior wiring (Col 2, lines 47-52).  Specifically, with respect to claim 1, Federspiel teaches a protector (Fig 5) formed by combining a first divided body (24) and a second divided body (22) that are divided in a diameter direction (Fig 5), wherein the protector (Fig 5) has edges portions (located at 26a & 26b), wherein a circumferential length of the first divided body (24) is set to be longer than a circumferential length of the second divided body (22),  With respect to claim 2, Federspiel discloses that the first divided body (24) having a form in which a virtual plane (extending horizontally from 28a to 28b) connecting the divided surfaces (28a, 30a & 28b, 30b) intersects with none of a plurality of the wires (18) in a state in which the plurality of wires (18) are accommodated in the first divided body (24).
It would have been obvious to one having ordinary skill in the art of cables at the time the invention was made to modify the protector of Sugino to comprise the first .  

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-5 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
This action is non-final rejection.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please refer to the enclosed PTO-892 form for the citation of pertinent art in the present case.



Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM H MAYO III whose telephone number is (571)272-1978.  The examiner can normally be reached on M-Thurs (5:30a-3:00p) Fri 5:30a-2p (w/alternating Fridays off).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on 571-272-2342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/William H. Mayo III/


William H. Mayo III
Primary Examiner
Art Unit 2847
WHM III
February 12, 2021